Title: From Thomas Jefferson to William Gray, 13 August 1820
From: Jefferson, Thomas
To: Gray, William


Dear Sir
Monticello
Aug. 13. 20.
Altho’ fortune has never so far befriended me as to procure me the advantage of a personal acquaintance with you, yet a harmony in political pursuits has not left us altogether strangers. on this unassuming ground I take the liberty of presenting to you a friend. Capt Bernard Peyton, a commission merchant of Richmond proposing a tour to the North, wishes particularly to have the benefit of being made known to you. he has been engaged in his present line five or six years, has acted in it with an integrity and punctuality which has procured him the unlimited confidence of all who have employed him, and their wishes for his success; of which indeed we cannot doubt if punctuality, prudence and faithful attention to business can ensure it. the unshaken solidity with which he past the late mercantile ordeal is of itself a title of credence to him; and to enlarge the field of his commission business is, I believe the object of his present Journey. any portion of civilities and attentions which you may be so kind as to shew him will be considered as a favor to my self; and begging here to place my self under the friendly recollection of mr Francis Grey I salute you with assurances of my high respect and esteem.Th: Jefferson